FILED
                             NOT FOR PUBLICATION                            SEP 20 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CHRISTOPHER H. HANSEN; et al.,                   No. 10-16941

               Plaintiffs - Appellants,          D.C. No. 2:08-cv-00479-JCM-RJJ

  v.
                                                 MEMORANDUM *
JOSHUA NIEVES; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Christopher H. Hansen, Dawn E. Hansen, Joshua Hansen, and Whitney F.

Hansen appeal pro se from the district court’s summary judgment in their 42

U.S.C. § 1983 action arising from an emergency response to a disturbance between




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the Hansens and their neighbor. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo the district court’s grant of summary judgment, and we may affirm

on any ground supported by the record. Moreland v. Las Vegas Metro. Police

Dep’t, 159 F.3d 365, 369 (9th Cir. 1998). We affirm.

      The district court properly granted summary judgment on the Hansens’

Fourth Amendment claims arising out of their detention because the Hansens failed

to raise a genuine dispute of material fact as to whether the officers had reason to

believe that an assault with a deadly weapon may have occurred. See Terry v.

Ohio, 392 U.S. 1, 30 (1968). Further, the Hansens failed to raise a genuine dispute

as to whether the length of their detention violated the Fourth Amendment or

Nevada law. See United States v. Torres-Sanchez, 83 F.3d 1123, 1128-29 (9th Cir.

1996); see also Nev. Rev. Stat. § 171.123(4) (an individual “must not be detained

longer than is necessary to effect the purposes of [the investigation] and in no

event longer than 60 minutes”).

      Summary judgment was proper on Christopher’s Fourth Amendment claims

arising out of the pat-down search. See Ybarra v. Illinois, 444 U.S. 85, 94 (1979)

(officer may conduct pat-down search based on reasonable suspicion that the

person to be searched may have weapons in his possession); see also Graham v.

Connor, 490 U.S. 386, 396 (1989) (discussing factors to consider in determining


                                           2                                    10-16941
reasonableness of force used).

         Summary judgment was proper on Joshua’s claims arising out of the seizure

of his unregistered handgun because the undisputed facts demonstrate that Joshua

was not coerced into going into the home and getting the weapon, and thus did so

voluntarily; and that the officers had reason to believe that Joshua had committed a

misdemeanor by possessing the unregistered handgun. See Clark County

Ordinance §§ 12.04.110, 12.04.200, 12.04.220.

         The district court properly granted summary judgment on the claims against

LVMPD because there is no respondeat superior liability against municipalities

under § 1983, see Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690-91 (1978), and

there is no evidence that any of the defendants violated the Hansens’ constitutional

rights, see City of Los Angeles v. Heller, 475 U.S. 796, 799 (1986).

         Any misstatement of the facts by the district court is harmless in light of our

de novo review and ability to affirm on any basis supported by the record. See

Moreland, 159 F.3d at 369.

         We do not consider issues that are not specifically and distinctly raised and

argued in the opening brief. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir.

1999).

         AFFIRMED.


                                             3                                    10-16941